Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT, dated as of January 3, 2020 (the “SPA”), is made
by and among Sichuan Wuge Network Games Co., Ltd., a PRC limited liability
company (the “Wuge”), shareholders listed in the Exhibit A, (each a
“Shareholder,” and collectively the “Shareholders”) who owns 100% equity
interests of Wuge and TMSR Holding Company Limited., a Company incorporated
under the laws of the State of Nevada (“TMSR”) (individually a “Party” or
collectively “Parties”).

 

RECITALS

 

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

SECTION I

PURCHASE OF TMSR SHARES AND DELIVERY

 

1.1 The Parties agree that TMSR shall issue 4,000,000 shares of TMSR’s common
stock (“TMSR Shares”), valued at $1.00 per share, to the Shareholders with
individual amount set forth in the Exhibit A, in exchange for the Shareholder’s
agreement to enter into, and cause Wuge to, enter into certain VIE Agreements
(“VIE Agreements”) with Tongrong Technology (Jiangsu) Co., Ltd. (“WFOE”),
through which the WFOE has the right to control, manage and operate Wuge in
return for a service fee approximately equal to 100% of Wuge’s net income. The
VIE Agreements consist of Consulting Services Agreement, Equity Pledge
Agreement, Call Option Agreement, Voting Rights Proxy Agreement and Operating
Agreement. 

 

1.2 Upon closing of the transactions contemplated by this SPA (the “Closing,”),
TMSR shall deliver to instruction letters to TMSR’s transfer agent to issue the
TMSR Shares to the Shareholders.

 

1.3 Upon execution of this SPA, the Shareholders shall deliver to TMSR the VIE
Agreements executed by Wuge and the Shareholders.

 

1.4 The Closing shall occur within three (3) business days after Nasdaq Stock
Market approves the transactions.

 



1

 

 



SECTION II

SHAREHOLDERS’ REPRESENTATIONS AND

WARRANTIES.

 

The Shareholders and Wuge hereby acknowledge, represent and warrant to, and
agree with, TMSR and its affiliates as follows:

 

2.1 The Shareholders are acquiring the TMSR Shares for their own account, not as
a nominee or agent, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalization thereof in whole or in part and
no other person has a direct or indirect beneficial interest in such Common
Stock or any of the components of the Common Stock, other than the Shareholders.
Further, none of the Shareholders has any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the TMSR Shares.

 

2.2 The Shareholders and Wuge have full power and authority to enter into this
SPA, the execution and delivery of this SPA have been duly authorized, if
applicable, and this SPA constitutes a valid and legally binding obligation of
each Shareholder and Wuge.

 

2.3 The Shareholders acknowledge their understanding that the offering and sale
of the Common Stock is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”) by virtue of Section
4(2) of the Securities Act and the provisions of Regulation S promulgated
thereunder (“Regulation S”). In furtherance thereof, the Shareholders and
Wuge represent and warrant and agree that they are not U.S. persons or
affiliates of any U.S. persons as defined in Rule 501(b) under the Securities
Act.

 

2.4 The Shareholders:

 

  (i) Have been furnished with any and all documents which may have been made
available upon request for a reasonable period of time prior to the date hereof;

 

  (ii) Have been given the opportunity for a reasonable period of time prior to
the date hereof to ask questions of, and receive answers from, the TMSR or its
representatives concerning the terms and conditions of the offering of the
Common Stock and other matters pertaining to this investment, and have been
given the opportunity for a reasonable period of time prior to the date hereof
to obtain such additional information necessary to verify the accuracy of the
information provided in order for them to evaluate the merits and risks of
purchase of the TMSR Shares to the extent the TMSR possesses such information or
can acquire it without unreasonable effort or expense;

 

  (iii) Have not been furnished with any oral representation or oral information
in connection with the offering of the TMSR Shares which is not contained
herein; and

 

  (iv) Have determined that acquiring the TMSR Shares is a suitable investment
for the Shareholders and Wuge and that at this time the Shareholders and Wuge
could bear a complete loss of such investment.

 

2.5 The Shareholders represent, warrant and agree that they will not sell or
otherwise transfer the TMSR Shares without registration under the Securities Act
or an exemption therefrom and fully understands and agrees that they must bear
the economic risk of their purchase because, among other reasons, the TMSR
Shares have not been registered under the Securities Act or under the securities
laws of any state and, therefore, cannot be resold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act and under the applicable securities laws of such states or an
exemption from such registration is available. In particular, the Shareholders
and Wuge are aware that the TMSR Shares are “restricted securities,” as such
term is defined in Rule 144 promulgated under the Securities Act (“Rule 144”),
and they may not be sold pursuant to Rule 144 unless all of the conditions of
Rule 144 are met. The Shareholders and Wuge also understand that TMSR is under
no obligation to register the TMSR Shares on their behalf or to assist them in
complying with any exemption from registration under the Securities Act or
applicable state securities laws. The Shareholders and Wuge further understand
that sales or transfers of the TMSR Shares are further restricted by state
securities laws and the provisions of this SPA.

 



2

 

 

2.6 No representations or warranties have been made to the Shareholders by TMSR,
or any officer, employee, agent, affiliate or subsidiary of TMSR, other than the
representations of TMSR contained herein, and in acquiring the TMSR Shares the
Shareholder are not relying upon any representations other than those contained
herein.

 

2.7 Any information which the Shareholders have heretofore furnished to TMSR
with respect to their financial position and business experience is correct and
complete as of the date of this SPA and if there should be any material change
in such information they will immediately furnish such revised or corrected
information to TMSR.

 

2.8 The Shareholders understand and agree that the certificates for the TMSR
Shares shall bear the following legend until (i) such securities shall have been
registered under the Securities Act and effectively been disposed of in
accordance with a registration statement that has been declared effective; or
(ii) in the opinion of counsel for TMSR such securities may be sold without
registration under the Securities Act as well as any applicable “Blue Sky” or
state securities laws:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (i) PURSUANT TO A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT WHICH HAS BECOME EFFECTIVE AND IS CURRENT
WITH RESPECT TO THESE SECURITIES, OR (ii) PURSUANT TO A SPECIFIC EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT BUT ONLY UPON A HOLDER HEREOF FIRST HAVING
OBTAINED THE WRITTEN OPINION OF COUNSEL TO THE CORPORATION, OR OTHER COUNSEL
REASONABLY ACCEPTABLE TO THE CORPORATION, THAT THE PROPOSED DISPOSITION IS
CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE SECURITIES ACT AS WELL AS ANY
APPLICABLE “BLUE SKY” OR SIMILAR SECURITIES LAW.”

 

2.9 The Shareholder understand that an investment in the TMSR Shares is a
speculative investment which involves a high degree of risk and the potential
loss of their entire investment.

 





3

 

 

SECTION III

 TMSR REPRESENTATIONS AND WARRANTIES.

 

TMSR hereby acknowledges, represents and warrants to, and agrees with the
Shareholders and Wuge (which representations and warranties will be true and
correct as of the date of the Closing as if they were made on the date of
Closing) as follows:

 

3.1 TMSR has been duly organized, is validly existing and is in good standing
under the laws of the State of Nevada. TMSR has full corporate power and
authority to enter into this SPA. This SPA, has been duly and validly
authorized, executed and delivered by TMSR and are valid and binding obligations
of TMSR, enforceable against TMSR in accordance with their terms, except as such
enforcement may be limited by the United States Bankruptcy Code and laws
effecting creditors rights, generally.

 

3.2 Subject to the performance by the Shareholders and Wuge of their respective
obligations under this SPA and the accuracy of the representations and
warranties of the Shareholders and Wuge, the offering and sale of the TMSR
Shares will be exempt from the registration requirements of the Securities Act.

 

3.3 The execution and delivery by TMSR of, and the performance by TMSR of its
obligations hereunder in accordance with its terms will not contravene any
provision of the charter documents of TMSR.

 

3.4 The TMSR Shares have been duly authorized and, when issued and delivered as
provided by this SPA, will be validly issued and fully paid and non-assessable,
and the TMSR Shares are not subject to any preemptive or similar rights.

 

3.5 Except as otherwise disclosed in its SEC filings, TMSR is not in violation
of its charter or bylaws and is not in material default in the performance of
any bond, debenture, note or any other evidence of indebtedness or any
indenture, mortgage, deed of trust, license, contract, lease or other instrument
to which TMSR is a party or by which it is bound, or to which any of the
property or assets of TMSR is subject, except such as have been waived or which
would not, singly or in the aggregate, prevent TMSR from discharging its
obligations under this SPA.

 

SECTION IV

GENERAL PROVISIONS

 

4.1 Survival. All representations, warranties, covenants, and obligations in
this SPA shall survive until the expiration of the applicable statute of
limitation with respect to the underlying claim to which such representation,
warranty, covenant, or obligation relates.

 

4.2 Written Changes. Neither this SPA nor any provision hereof may be changed,
waived, discharged or terminated orally, except by a statement in writing signed
by the Party against which enforcement of the change, waiver, discharge or
termination is sought.

 



4

 

 

4.3 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party under this
SPA shall impair any such right, power or remedy of such party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
thereto, or of a similar breach or default thereafter occurring; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party hereto of any breach
or default under this SPA, or any waiver on the part of any party of any
provisions or conditions of this SPA, must be in writing and shall be effective
only to the extent specifically set forth in such writing.

 

4.4 Entire Agreement. This SPA constitutes the entire understanding and
agreement of the Parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
Parties with respect hereto. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof.

 

4.5 Severability. Should any one or more of the provisions of this SPA or of any
agreement entered into pursuant to this SPA be determined to be illegal or
unenforceable, all other provisions of this SPA and of each other agreement
entered into pursuant to this SPA, shall be given effect separately from the
provision or provisions determined to be illegal or unenforceable and shall not
be affected thereby. The Parties further agree to replace such void or
unenforceable provision of this SPA with a valid and enforceable provision which
will achieve, to the extent possible, the economic, business and other purposes
of the void or unenforceable provision.

 

4.6 Successors and Assigns. The terms and conditions of this SPA shall inure to
the benefit of and be binding upon and be enforceable by the successors and
assigns of the Parties.

 

4.7 Governing Law. The validity, terms, performance and enforcement of this SPA
shall be governed and construed by the provisions hereof and in accordance with
the laws of the State of Nevada applicable to agreements that are negotiated,
executed, delivered and performed in the State of Nevada.

 

4.8 Counterparts. This SPA may be executed concurrently in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each Party and delivered to the other
Party.

 

4.9 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this SPA and the consummation of the transactions contemplated
hereby.

 

4.10 Third Party Beneficiaries. Nothing expressed or implied in this SPA is
intended, or shall be construed, to confer upon or give any person other than
the Parties any rights or remedies under or by reason of this SPA.

 

4.11 Headings. The headings of this SPA are for convenience of reference and
shall not form part of, or affect the interpretation of, this SPA.

 

[SIGNATURE PAGES TO FOLLOW]

 

5

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Share Purchase
Agreement as of the date first written above.

 

THE SHAREHOLDERS         /s/ Wei Xu   Wei Xu         /s/ Bibo Lin   Bibo Lin    
    Jiangsu Lingkong Network Joint Stock Co., Ltd.         /s/ Wei Xu   Name:
Wei Xu   Title: Authorized Representative         Anhui Shuziren Network
Technology Co., Ltd.         /s/ Wei Xu   Name: Wei Xu   Title: Authorized
Representative  

 

WUGE       /s/ Bibo Lin   Name: Bibo Lin   Title: Authorized Representative    
    TMSR         TMSR Holding Company Limited         /s/ Yimin Jin   Name:
Yimin Jin   Title: CEO  

 

6

 

 

EXHIBIT A

 

WUGE SHAREHOLDERS

 

Name  TMSR Shares  Wei Xu   2,000,000  Bibo Lin   1,200,000  Jiangsu Lingkong
Network Joint Stock Co., Ltd.   400,000  Anhui Shuziren Network Technology Co.,
Ltd.   400,000 

 

 

 



 



